MAKSYM, Senior Judge
(concurring):
I associate myself entirely with the opinion authored by Senior Judge Geiser. I write separately in view of the abdication of professional responsibility in this case by the detailed defense counsel, Captain Bass, who seemingly abandoned his client just weeks before the commencement of a murder trial. That this act of abandonment was given the imprimatur of de facto judicial assent by the trial judge is particularly disconcerting and constitutes the type of conduct we will not countenance.
Rule 1.16 of the Rules of Professional Conduct governing attorneys practicing under the cognizance of the Judge Advocate General of the Navy (Judge Advocate General Instruction 5803.1C (9 Nov 2004)) sets forth the conditions under which a judge advocate can *632terminate the privileged state he/she enjoys with a client. The rule states in part:
b. Except as stated in paragraph c, a covered attorney may seek to withdraw from representing a client if withdrawal can be accomplished without material adverse effect on the interests of the client, or if:
(1) the client persists in a course of action involving the covered attorney’s services that the covered attorney reasonably believes is criminal or fraudulent;
(2) the client has used the covered attorney’s services to perpetrate a crime or fraud;
(3) the client insists upon pursuing an objective that the covered attorney considers repugnant or imprudent;
(4) in the case of covered non-USG attorneys, the representation will result in an unreasonable financial burden on the attorney or has been rendered unreasonably difficult by the client; or
(5) other good cause for withdrawal exists.
The comment section of this rule also reflects that “[a] covered attorney should not represent a client in a matter unless the covered attorney can perform competently, promptly, without improper conflict of interests, and to completion.”
In the case at bar, Captain Bass never made application to the court for leave to withdraw, or sought release from his client, who was facing confinement for the remainder of his natural life if convicted. See Rule for Courts-MaRtial 506(d)(2)(B), Manual for Courts-Martial, United States (2005 ed.) and R.C.M. 506(c). The time line of Captain Bass’ participation in this matter has been soundly outlined within the majority opinion. However, it bears emphasizing that the detailed defense counsel were assigned to this very serious case on 13 July 2006. Trial was ultimately held from 1-3 August 2007. Just two weeks after his assignment to the case, Captain Bass tendered his resignation, which was, after winding its way through the administrative chain of command, granted in due course, with an effective date of 1 July 2007. It is only by virtue of a reference within the 18 May 2007 defense continuance motion that the military judge was constructively informed that one of Sergeant Hutch-ins’ attorneys was intending to leave active duty prior to the trial. Upon receipt of this pleading, the prayer for which was subsequently granted, the military judge failed to initiate action regarding the still unauthorized prospective withdrawal of counsel.
A review of Captain Bass’ performance, namely his failure to file pleadings with the court below in which he either sought leave to withdraw for good cause or, in the alternative, indicated that he had obtained express permission from his client to withdraw, seemingly stands in violation of the rules governing covered attorneys practicing under the cognizance of the Judge Advocate General of the Navy. That an attorney would place his personal ambitions or desires ahead of his/ her client’s interests in any case would constitute a grave breach of his fundamental obligation to his client. The fact that this clear breach of professional responsibility took place within the ambit of a high-profile murder case only compounds the injury done to the statutorily-protected institution that is the attorney-client relationship. I therefore believe it is appropriate for this court to call upon the Judge Advocate General to initiate such ethical review as he thinks necessary through the Rules Counsel to determine what, if any, administrative action should be taken relative to this attorney. Of course, Captain Bass does not stand alone in failing to approach the trial court. The record is clear that no member of the defense team acted until the eleventh hour of this litigation. Unfortunately, the record is also clear that no one in a supervisory position ever acted to ensure Captain Bass’ actions were in keeping with the standards required of judge advocates seeking to withdraw from active representation in a criminal case.
Inaction by the trial judge exacerbated the impact of Captain Bass’ failure in respect to the representation of his client. As set forth in full within the majority opinion, rather than immediately addressing the issue of pending withdrawal after coming into possession of the continuance request that obliquely referenced it, the judge waited until a subsequent Article 39a hearing nearly three weeks *633later and treated the disappearance of Captain Bass as nothing more than a fait accom-pli. Clearly, Judge Meeks could have compelled Captain Bass’ appearance for purposes of addressing this critical matter — even to the point of ordering an abatement of proceedings to ensure that the consular rights of the appellant were safeguarded. As the majority opinion reveals, he failed to do so.
Courts-martial possess all the powers inherent in any court to regulate the practical methods of conducting their business and hearing cases. See Rencher v. Anderson, 93 N.C. 105, 107 (1885); Chambers v. NASCO, Inc., 501 U.S. 32, 43, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991)(eiting United States v. Hudson, 7 Cranch 32,11 U.S. 32, 3 L.Ed. 259 (1812)). This long-standing doctrine of inherent authority, as supplemented by R.C.M. 801, has equipped military judges with the means by which to enforce their judicial will in an effort to properly execute their all-important function. See United States v. Gore, 60 M.J. 178, 186 (C.A.A.F.2004) (citations omitted). The trial judge, armed with his actual and inherent powers, is the gatekeeper of justice. He must never abdicate his oversight responsibilities by adopting, de fac-to, the illegitimate acts of counsel, as in the case at bar.
Navy and Marine Corps judge advocates are required to comport their behavior to ethical requirements without regard to grade or experience. An association of attorneys that fails to hold even its most junior members professionally accountable loses public confidence. Similarly, supervisory judge advocates are charged with overseeing subordinate compliance with professional responsibility rules and taking reasonable remedial action when aware of conduct that does not meet those standards. JAGINST 5803.1C at Rule 5.1. Likewise, Navy and Marine Corps judges have been endowed with the responsibility for the application of justice and, uniquely, the professional growth of the uniformed attorney’s appearing before them. They are the last line of defense against the kind of ill-considered conduct that occurred during this case.
This case serves as a grave exemplar of what can happen when an attorney fails to recall the obligation he owes to his client and to the military justice system, and where a supervisory judge advocate fails to recognize and remediate deviation from that obligation. It underscores the requirement for judges to remain active in safeguarding the interests of all parties, especially the constitutionally-mandated rights of those who are placed before them for judgment. What happened here is unacceptable.
Judge BEAL joining this opinion.